Case 6:21-cv-00718-CEM-LRH Document 7 Filed 04/28/21 Page 1 of 3 PageID 47




                            UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

  VERONICA BAXTER and AL-QUAN
  PIERCE,

                          Plaintiffs,

  v.                                                            Case No: 6:21-cv-718-CEM-LRH

  JAFET SANTIAGO-MIRANDA,
  CARSON HENDREN and WAYNE IVEY,

                          Defendants.


                                                ORDER
                                  (And Direction to the Clerk of Court)

            This cause came on for consideration without oral argument on the following motions filed

  herein:

            MOTION:       RULE 2.01(C) MOTION FOR SPECIAL ADMISSION BY
                          NON-RESIDENT ATTORNEY BRIAN ELDRIDGE (Doc. No.
                          4)

            FILED:        April 27, 2021



            THEREON it is ORDERED that the motion is GRANTED.



            MOTION:       RULE 2.01(C) MOTION FOR SPECIAL ADMISSION BY
                          NON-RESIDENT ATTORNEY STEVEN HART (Doc. No. 5)

            FILED:        April 27, 2021



            THEREON it is ORDERED that the motion is GRANTED.
Case 6:21-cv-00718-CEM-LRH Document 7 Filed 04/28/21 Page 2 of 3 PageID 48




            MOTION:        RULE 2.01(C) MOTION FOR SPECIAL ADMISSION BY
                           NON-RESIDENT ATTORNEY JOHN MARRESE (Doc. No.
                           6)

            FILED:         April 27, 2021



            THEREON it is ORDERED that the motion is GRANTED. 1

            Brian Eldridge, Esq., Steven Hart, Esq., and John Marrese, Esq. may specially appear in this

  case as counsel of record for Plaintiffs. Attorneys Eldridge, Hart, and Marrese shall immediately

  begin using the CM/ECF docket system and begin filing electronically. Counsel must register for

  a CM/ECF login and password through the website at www.flmd.uscourts.gov under “CM/ECF.”

  Once registered for CM/ECF and added as counsel of record in the case, counsel will receive the

  Notification of Electronic Filing [NEF] on all documents filed.

            The Clerk of Court is directed to mail a copy of this Order to Attorneys Eldridge, Hart, and

  Marrese. Thereafter, the Clerk of Court shall not mail copies of documents filed in this case as

  counsel of record will receive such documents electronically through CM/ECF.

            Orders permitting counsel to appear specially in this case should not be construed as a

  finding that the work of multiple attorneys is necessary to prosecute or defend the case. I note that

  with the appearance of Attorneys Eldridge, Hart, and Marrese, Plaintiffs have five (5) attorneys of

  record.




            The Court notes that Plaintiffs’ motions do not comply with the typography requirements set forth
            1

  in Local Rule 1.08. Given the recent changes to the Local Rules, the Court will accept the filings, but
  cautions that future filings must comply with the current version of the Local Rules.



                                                     -2-
Case 6:21-cv-00718-CEM-LRH Document 7 Filed 04/28/21 Page 3 of 3 PageID 49




         DONE and ORDERED in Orlando, Florida on April 28, 2021.




  Copies furnished to:

  Counsel of Record
  Unrepresented Parties




                                           -3-
